se CNAME TEHRAN 5S AMR TRESS EINEM Zo 4: Sa ae Pe

Case 1:20-cr-00143-GBD Document 32 Figd Ap lOBPaQ ‘Bagetolt

3

 

 

PET ALOED
DOCUME? ar

\ PLECTRONICALLY PILe
le DOC #:

UNITED STATES DISTRICT COURT za -
DATE FILED: NOV. worse":

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

wee eee ee ee ee ee ee eee ee eee x
UNITED STATES OF AMERICA,
~against- ORDER
ALHASSAN IDDRIS LARI, : 20 Crim. 143 (GBD)
Defendant. :
a ee ee eee eee x

GEORGE B. DANIELS, United States District Judge:
The December 2, 2020 status conference is converted to a plea hearing and rescheduled

from 10:00 am to 12:00 pm. This hearing will take place in person.

Dated: New York, New York
November 23, 2020
SO ORDERED.

@ ing & Doiws

Cfo B. DANIELS
ited States District Judge

 

 

 
